Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D/A (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) Journal Register Company (Name of Issuer) Common Stock, $0.01 par value (Title of Class of Securities) (CUSIP Number) Robert M. Jelenic Chairman and Chief Executive Officer Journal Register Company 790 Township Line Road, Suite 300 Yardley, PA 19067 215-504-4200 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 2, 2008 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d- 1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. ¨ 1. Names of Reporting Persons. I.R.S. Identification No. of above persons (entities only) Robert M. Jelenic 2. Check the Appropriate Box if a member of a group. (a) ¨ (b) ¨ 3. SEC Use Only. 4. Source of funds. SC 5. Check Box if disclosure of legal proceedings is required pursuant to item 2(d) or 2(e). ¨ 6. Citizenship or place of organization. United States 7. Sole Voting Power. 1,971,251 8. Shared Voting Power. NUMBER OF SHARES 0 BENEFICIALLY OWNED BY EACH 9. Sole Dispositive Power. REPORTING PERSON WITH 10. Shared Dispositive Power. 0 11. Aggregate amount beneficially owned by each reporting person. 1,971,251 12. Check Box if the Aggregate amount in Row (11) excludes certain shares. ¨ 13. Percent of class represented by amount in Row (11). 4.82% 14. Type of reporting person. IN Item 1. Security and Issuer. This Schedule 13D/A relates to Common Stock, par value $0.01 per share (the Common Stock) issued by Journal Register Company (the Issuer). The Issuers principal executive office is located at 790 Township Line Road, Suite 300, Yardley, Pennsylvania 19067. Item 2. Identity and Background. (a) This Schedule 13D/A is being filed by Robert M. Jelenic (the Reporting Person). (b) The business address of the Reporting Person is 790 Township Line Road, Suite 300, Yardley, PA 19067. (c) The Reporting Person was the Chairman and Chief Executive Officer of the Issuer through November 1, 2007. (d) During the last five years, the Reporting Person has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the last five years, the Reporting Person has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) The Reporting Person is a citizen of the United States of America. Item 3. Source and Amount of Funds or Other Consideration. The 1,971,251 shares of Common Stock beneficially owned by the Reporting Person include 416,251 shares of Common Stock and options to purchase 1,555,000 shares of Common Stock currently exercisable or exercisable within sixty (60) days hereof, in each case granted by the Issuer as compensation for the Reporting Persons service as Chairman and Chief Executive Officer. Item 4. Purpose of Transaction. No amendment Item 5. Interest in Securities of the Issuer. (a) The Reporting Person is the beneficial owner of 1,971,251 shares representing 4.82% of the Issuers outstanding Common Stock based on 39,364,278 shares of Common Stock outstanding as of March 20, 2008, as reported on the Issuers Schedule 14A dated April 2, 2008 plus 1,555,000 presently exercisable stock options held by the Reporting Person for a total of 40,919,278 outstanding shares. The Reporting Persons ownership includes 416,251 shares of Common Stock held and 1,555,000 presently exercisable stock options. On May 1, 2008, 320,000 stock options expired. As a result, the Reporting Person no longer owns greater than 5% of the outstanding shares of the Common Stock and no further amendments to this Schedule 13D/A will be made. (b) The Reporting Person has the sole power to vote and dispose of all 1,971,251 shares, including the stock options; however, the stock options may not be voted unless and until such stock options are exercised and such shares are issued. (c) Transactions within the last 60 days: On May 1, 2008, 320,000 out of the money stock options held by the Reporting Person expired unexercised. (d) Not applicable. (e) Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. See items 3, 4 and 5 above. The following table summarizes the terms of all options and restricted stock unit awards that the Issuer has granted, as of the date hereof, to the Reporting Person pursuant to the Issuers Amended and Restated 1997 Stock Incentive Plan. Pursuant to the Separation Agreement, the RSUs vested on November 1, 2007 and are therefore included in the number of shares beneficially owned by the Reporting Person. Stock Options (Right to Buy Common Stock of the Issuer): Date of Grant No. of Shares Underlying Option Exercise Price Vesting Schedule 5/19/2005 110,000 16.9500 Fully vested 5/19/2004 100,000 19.4000 Fully vested 5/01/2003 210,000 17.5500 Fully vested 50/1/2002 250,000 21.6700 Fully vested 5/01/2001 245,000 15.8250 Fully vested 5/01/2000 320,000 14.6250 Fully vested 5/03/1999 320,000 14.7188 Fully vested 5/01/1998 320,000 22.5000 Expired 5/20/1997 322,917 21.0000 Expired Restricted Stock Units: Date of Grant No. of Units Vesting Schedule 5/19/2005 35,000 (1) 6/1/2006 70,000 (1) 6/1/2007 87,500 (1) (1) As noted in Item 4, above, vesting for the RSUs was accelerated on November 1, 2007 pursuant to the Separation Agreement. Item 7. Material to be Filed as Exhibits. Separation Agreement with the Reporting Person dated October 12, 2007, (incorporated by reference to Exhibit 10.1 of the Current Report on Form 8-K filed by the Issuer on October 15, 2007). SIGNATURES After reasonable inquiry and to the best knowledge and belief of the undersigned, the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated: May 2, 2008 /s/ Robert M. Jelenic Name: Robert M. Jelenic EXHIBIT INDEX 7.01 Separation Agreement with the Reporting Person dated October 12, 2007, (incorporated by reference to Exhibit 10.1 of the Current Report on Form 8-K filed by the Issuer on October 15, 2007).
